DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All previous rejections have been withdrawn.

REJECTIONS REPEATED
There are no new rejections.

NEW REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-13, 15 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Moller et al. (US 2016/0214548).
MPEP 2111.03 (III) states "For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, " consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355 , 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) ".  Therefore, the term "consisting essentially of" is equivalent to "comprising. 
Moller discloses a multilayer structure (paragraphs [0001 – 0002], [0012]) consisting essentially of a first layer consisting essentially of polyvinyl chloride (paragraph [0038], [0049]) and a second layer formed on at least one side of the first layer, wherein the second layer is a composite material consisting essentially of polycarbonate mixed with glass filler (the glass fibers are glass filler, paragraphs [0028], [0043]).
Moller does not specifically disclose herein said multilayer structure has improved thermal stability as compared to a similar structure except without said second layer, wherein said improved thermal stability is adapted to result in a higher heat deflection temperature, a lower coefficient of linear thermal expansion, and decreased shrinkage.  However, said limitation is inherent in Moller since Moller discloses a first layer consisting essentially of polyvinyl chloride (paragraph [0038], [0049]) and a second layer formed on at least one side of the first layer, wherein the second layer is a composite material consisting essentially of polycarbonate and glass filler (paragraphs [0028], [0043]).
Moller discloses wherein the composite material has an additionnal filler, additive, or doping material wherein the additional filler, additive, or doping material is selected to improve the physical, chemical, or electrical properties of the multilayer structure, wherein the composite material has an additional filler which is adapted to improve the electrical conductivity of the multilayer structure, wherein the second layer has an additional filler is either aluminum powder, carbon fiber, or graphite, wherein the second layer is adapted to improve the structural strength of the multilayer structure, wherein the second layer has an additional filler that is selected from the group consisting of Kevlar™, carbon, boron, carbon fiber, or combinations thereof (since carbon and glass fibers are disclosed, paragraphs [0043], [0166]).
Moller discloses wherein a third layer is an ultraviolet protection layer (since the outer skin layers comprise UV absorbers, paragraphs [0012], [0028], [0038], [0043], [0049], [0166]), wherein the additional filler is selected from the group consisting of talc, fibrous material, chemicals, metals, other mineral fillers, other organic or inorganic materials, or combinations there (paragraphs [0043], [0166]), wherein at least one of the first or second layers has an additional filler, additive, or doping material and the additional filler, additive, or doping material is selected to improve the physical, chemical, or electrical properties of the multilayer structure (since carbon and glass fibers and other additives are disclosed, paragraphs [0043], [0166]), wherein the multilayer structure is configured to conform to various external structures or equipment (paragraphs [0001 – 0002]), wherein the first layer comprises foamed polyvinyl chloride (paragraphs [0012], [0038], [0049]), wherein the first layer has a filler, additive, or doping material wherein the filler, additive, or doping material is selected to improve the thermal stability of the multilayer structure (since heat stabilizers are disclosed, paragraph [0166]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US 2016/0214548).
MPEP 2111.03 (III) states "For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, " consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355 , 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) ".  Therefore, the term "consisting essentially of" is equivalent to "comprising. 
Moller discloses a multilayer structure (paragraphs [0001 – 0002], [0012]) consisting essentially of a first layer consisting essentially of polyvinyl chloride (paragraph [0038], [0049]) and a second layer formed on at least one side of the first layer, wherein the second layer is a composite material consisting essentially of polycarbonate mixed with glass filler (the glass fibers are glass filler, paragraphs [0028], [0043]).
Moller does not specifically disclose wherein said multilayer structure has improved thermal stability as compared to a similar structure except without said second layer, wherein said improved thermal stability is adapted to result in a higher heat deflection temperature, a lower coefficient of linear thermal expansion, and decreased shrinkage.  However, said limitation is necessarily present in Moller since Moller discloses a first layer consisting essentially of polyvinyl chloride (paragraph [0038], [0049]) and a second layer formed on at least one side of the first layer, wherein the second layer is a composite material consisting essentially of polycarbonate and glass filler (paragraphs [0028], [0043]).  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention to provide wherein said multilayer structure has improved thermal stability as compared to a similar structure except without said second layer, wherein said improved thermal stability is adapted to result in a higher heat deflection temperature, a lower coefficient of linear thermal expansion, and decreased shrinkage in order improve the thermal properties of the structure.
Moller discloses wherein the composite material has an additionnal filler, additive, or doping material wherein the additional filler, additive, or doping material is selected to improve the physical, chemical, or electrical properties of the multilayer structure, wherein the composite material has an additional filler which is adapted to improve the electrical conductivity of the multilayer structure, wherein the second layer has an additional filler is either aluminum powder, carbon fiber, or graphite, wherein the second layer is adapted to improve the structural strength of the multilayer structure, wherein the second layer has an additional filler that is selected from the group consisting of Kevlar™, carbon, boron, carbon fiber, or combinations thereof (since carbon and glass fibers are disclosed, paragraphs [0043], [0166]).
Moller discloses wherein a third layer is an ultraviolet protection layer (since the outer skin layers comprise UV absorbers, paragraphs [0012], [0028], [0038], [0043], [0049], [0166]), wherein the additional filler is selected from the group consisting of talc, fibrous material, chemicals, metals, other mineral fillers, other organic or inorganic materials, or combinations there (paragraphs [0043], [0166]), wherein at least one of the first or second layers has an additional filler, additive, or doping material and the additional filler, additive, or doping material is selected to improve the physical, chemical, or electrical properties of the multilayer structure (since carbon and glass fibers and other additives are disclosed, paragraphs [0043], [0166]), wherein the multilayer structure is configured to conform to various external structures or equipment (paragraphs [0001 – 0002]), wherein the first layer comprises foamed polyvinyl chloride (paragraphs [0012], [0038], [0049]), wherein the first layer has a filler, additive, or doping material wherein the filler, additive, or doping material is selected to improve the thermal stability of the multilayer structure (since heat stabilizers are disclosed, paragraph [0166]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US 2016/0214548) in view of Haque et al. (US 2006/0141260).
Moller does not disclose wherein a third layer is on a second side of the second layer opposite the first layer, the third layer comprising polyvinyl chloride.
Haque discloses wherein a third layer is on a second side of the second layer opposite the first layer, the third layer comprising polyvinyl chloride (paragraphs [0016 – 0017], [0031 – 0034], [0050], [0057], [0059], [0062 -0065]) in a multilayer structure for the purpose of providing improved strength or stiffness.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein a third layer is on a second side of the second layer opposite the first layer, the third layer comprising polyvinyl chloride in Moller in order to provide improved strength or stiffness as taught or suggested by Haque.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US 2016/0214548) in view of Haque et al. (US 2006/0141260), as applied to claim 7 above, and further in view of Mayer et al. (US 2018/0194119).
 	Modified Moller discloses a surface covering which comprises acrylic/acrylates (see Haque, paragraph [0062]).
	Modified Moller does not disclose wherein the fourth layer is an ultraviolet protection layer.
	Mayer discloses a multilayer structure used in building materials (abstract, paragraph [0001]) comprising a PVC substrate (claim 1) and an outer/surface layer made from acrylic (paragraph [0013]) which contains UV stabilizers (paragraphs [0013 – 0016]) for the purpose of providing improved weatherability (paragraphs [0004 – 0006]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a UV stabilizer in the fourth layer of modified Moller in order to providing improved weatherability as taught or suggested by Mayer.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US 2016/0214548) in view of Jo et al. (US 2004/0009338).
Moller does not disclose wherein the second layer is separated into multiple localized segments.
Jo discloses a multilayer structure for building materials comprising a PVC core layer wherein the second layer is separated into multiple localized segments (paragraphs [0003], [0046 – 0051] and Figs. 3-9) for the purpose of providing improved strength (paragraph [0015]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the second layer is separated into multiple localized segments in Moller in order to provide improved strength as taught or suggested by Jo.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 7/5/22 have been considered but are deemed unpersuasive.  Applicant’s arguments with regard to the 112 rejections are moot since the rejections have been withdrawn.
With regard to the 102 and 103 rejections, applicant has argued that Moller does not disclose the claimed invention because Moller describes a woven glass fiber fabric (Moller, paragraph [0114]).  However, a woven glass fiber fabric is considered a glass filler since applicant does not further define glass filler in the claims.  Applicant argues that the ply structure of Moller limits the shape and type of products that may be made.  However, applicant doesn’t recite any specific structure in the claims.
Applicant has argued that the term “consisting essentially of” excludes the polycarbonate mixed with glass fiber fabric disclosed in Moller.  However, the term “consisting essentially of” does not exclude the polycarbonate mixed with glass fiber fabric disclosed in Moller because the glass fiber fabric is a glass filler which meats the limitation of claim 1 as written.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 4, 2022